*609Application foe. a Re-hearing.
Preston, Attorney General,
for a re-hearing. It is admitted, because the authorities are unanimous on that point, that if a material fact in an indictment be alleged with a certain day and place, the time and place of every other material fact which occurred on the same day, and at the same place, may be alleged, by referring by the adverbs then and there, to the time and place previously stated. It is admitted that it is stated in this indictment. with technical certainty, that Kennedy gave Wait a mortal stroke on the 29th day of December, 1844, in the parish of Orleans. Now the question is, whether the death of Wait, is referred by the adverbs then and there, in the indictment, to the said time and place, with technical certainty.
The indictment states, that Kennedy gave Wait a mortal stab, in the parish of Orleans, on the 29th of December, 1844, of which mortal stab he then and there suffered, languished, lived, and a few hours thereafter died.
All grammarians will agree, that the death is referred, in the foregoing sentence, by then and there, to the parish of Orleans, and the 29th of December, 1844.
The words “ a few hours thereafter,” are inserted in the statement to show precisely the facts which occurred. They refer, by grammatical construction, and by their inherent meaning, to the mortal stroke. They do not refer to the fact that Wait suffered, languished and lived, because he could not die a few hours after he suffered, languished and lived, but must have died the instant he ceased to suffer, langu ish and live.
The words “ a few hours thereafter died,” referring, therefore, to the mortal stab, and qualifying the death, as certainly connect the death with the day of the mortal stab, as the repetition of the word then would have done.
As to place, it is the opinion of the court, the indictment should have read thus: “ Of which mortal stab the said Wait there languished and lived, and a few hours thereafter there died.” The repetition of the word there adds nothing to the precise certainty of the place of the death, and therefore, is merely unnecessary prolixity, forbidden by the act of 1805.
I cannot admit for a moment, that the judgment in this case would have been arrested at common law, even before the statute of George the 4th abolished all these miserable technicalities in England. Hale, and Kenyon, and Ellenborough, and Mansfield, and Chief Justice Eyre, never would have arrested this judg*610ment after what they are reported to have said at pages 139 and and 140 of Chitty’s Criminal Law.
There are but two decisions that can be found which give any countenance to such technicalities. One reported in black letter Norman French, at pages 68-69, of Dyer, in the reign of Edward the sixth ; and Cotton’s case, in the reign of Queen Elizabeth. In the margin of the former case, Leonard, and Coke’s Institutes, are cited, later authorities to the contrary; and Lord Hale in stating the decisions says, they were given in favorem■ vitae.
In Cotton’s case, the allegation was, that Cotton, on the day, and at the place, having an axe in his hand, struck Speucer, whereof she the same day and year died. Exception was taken to the indictment, and it was held ill, because the place was alleged where he had the weapon in his hand, but not where he struck, or she died.
But this case is entirely different from the one before the court. The time and place were not connected, as here, by the copulative conjunction “ and,” with the death ; but qualified the having an axe in his hand, and not the stroke with the axe.
I have not seen the decision, that the then and there cannot be connected with the death, by the copulative and ; but that they must succeed and not precede the and. If there be such a decision, it is contrary to grammatical rules, and to the common understanding.
It cannot be pretended, but that the whole of the consequences of the mortal stroke given to the deceased Wait, are referred by the technical words then and there to the time and place when and where the mortal stroke was given, according to the strict rules of grammatical construction. Then and there qualify the words immediately following them, and all words connected with them by the copulative and.
Chitty indeed states, that that conjunction is not sufficient in some cases, but cites no authorities in support of his assertion; nor does he specify the cases in which it is insufficient. Pages 181, 220.
But if this indictment could have been arrested at common law, it cannot be by our courts. They are directed by the act of 1805, to change what ought to be changed in criminal proceedings. In England they have changed by statute the practice'of arresting judgments on such frivolous pretexts. No one will pretend that such a practice ought not to be changed here. Judgment was arrested in but two instances on such a ground in England, and that two or three hundred years ago. We have no knowledge of (hose remote and obscure cases; but we know, that the courts expressly say, that the technicalities were admitted in favorem vitae, and were inadmissible where the punishment was not capital. And why admitted in favorem vitae 7 Because a new *611trial could not be granted, aod for no other reason. No doubt, therefore, the courts finding a mao convicted, but innocent, sought the pretext for arresting judgment, in favorem viles, which the rules of law forbid in cases not capital.
Under the power to change what ought to be changed, this court established, in the case of Hornsby, that a new trial should be granted in capital cases. They had no other authority to grant that now trial, except the power to change what ought to be changed in the common law, which allowed no new trial in capital cases, and by the principles of which they were bound until changed.
The court in making this great change, abolished the whole reason on which the courts in England, two hundred years ago, allowed this frivolous technicality, in arrest of judgment, in fa-vorem vites; and by abolishing the whole reason for allowing it, abolished the technicality itself.
The court did not notice the argument, that the place of the death has become immaterial, by our law’s authorizing the prosecution at the place where the mortal stroke was given * and that the time of the death was immaterial, if the whole record showed that the death occurred within a year and a day after the mortal stroke. Archbold, 385. I relied with great confidence on these points, for I cannot conceive how a most solemn proceeding can be set aside for mere arbitrary rules, without reason. Cessante ratione, cessat et lex.
Johnson J.
The majority of the court who concurred in the decision rendered in this case, have considered the grounds urged by the attorney general for a re-hearing, without being brought to the conclusion that it ought to be granted. Time and place must be added to every material fact in an indictment. In an indictment for murder, the death must be laid on a day within a year and a day from the time at which the stroke is alleged to have been given, The time and place of the death of Wait became a material fact to be alleged in the indictment. It is immaterial that the time and place is not alleged strictly according to the truth, since, in that case, if the proof shows that the death was within the year and day, it is sufficient. But the indictment must allege the day of the mortal wound, and the day of the death, with certainty, and not leave it to be inferred by inductive reasoning. The indictment must, from an inspection, and by comparison of the date of the mortal wound with the date of the death, show that the death has occured within the limit of the year and a day. Thus, for instance, after averring the day of the mortal wound, continue■ “of which said mortal wound the said J. N., from the said 3d day of May, in the year aforesaid, until the 15th day of the said month, at the parish .aforesaid, ip the cqunty aforesaid, did lam *612guish. and languishing did live ; on which said 15th day of May, in the year aforesaid, at the parish aforesaid, in the county aforesaid, of the said mortal wound did die.” This form leaves no room for doubt as to the two periods of the mortal wound and of the death. How is the matter stated in the indictment now in hand ? After alleging that the mortal blow was given on the 29th of December, 1844, it continues; “of which mortal wound so given by the said Samuel Kennedy, with the deadly weapon aforesaid, the said Benjamin Wood Wait did then and there suffer and languish, and languishing did live; and a few hours afterwards did die of the said mortal wound.” How, we ask, is it proved on inspection of the indictment, by a comparison of the day of the mortal wound with the above account of the time of of the death, that the wound and the death both occured on the 29th of December, 1844? It is much easier to prove by process of reasoning, that it occurred on the 30th of December. For if the wound was inflicted on the 29th, and Wait then and there, (that is, at the parish of Orleans, on the 29th of December,) did Jan-guishingly live, and a few hours after, (that is to say, a few hours after the 29th of December,) did die of the said mortal wound, it would seem that he did not die on the 29th, but on the 30th. But in this respect, the indictment must prove itself; and the maxim “ that is certain which may be rendered certain,” has no force here.
We have already said, that we can take nothing to our aid in this instance, from the act of 1805, introductory of the common law. If we could, it would turn out an universal panacea for all defects in indictments, till at length it would be said, that an indictment needs no particular form. But the attorney general thinks that, in granting Hornsby a new trial, we must have drawn on that statute for the power. We were not aware of it, supposing that our right to grant a new trial, when justice and humanity required it, depended upon the act of the Legislature organizing this court, as well as upon the practice in our courts.

Re-hearing refused.